Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 25, 1993, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claims that the prosecution’s summation remarks improperly bolstered the People’s witnesses, misrepresented the position of the defense, and denigrated the defendant (see, CPL 470.05 [2]; People v Vasquez, 198 AD2d 460; People v Miller, 183 AD2d 790, 791). In any event, in light of the overwhelming evidence of guilt, any prosecutorial misconduct complained of would constitute harmless error (see, People v Weaver, 183 AD2d 797; People v Gibbs, 166 AD2d 454).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.